 

 

 [image_002.jpg]

 

 

 

NYXIO TECHNOLOGIES INC.

NON-EXCLUSIVE DISTRIBUTORSHIP AGREEMENT

 

 

This Non-Exclusive Distributorship Agreement (“Agreement”) is entered into
between Nyxio Technologies Inc., whose principal place of business is 2156 NE
Broadway St., Portland, OR, 97232 (hereinafter referred to as “Nyxio”), and the
following distributor (hereinafter referred to as “Distributor”):

 

Harco Industries, Inc. 333

South Van Brunt St.

Englewood, NJ 07631

 

1.  Appointment of Distributor. Upon the terms and conditions contained in this
Agreement and its attached Exhibit A which are incorporated herein by reference,
Nyxio hereby appoints Distributor as an non-exclusive distributor of the
Products (as defined in Section 2 below), and Distributor hereby accepts such
appointment. Nyxio agrees to sell the Products to Distributor and Distributor
agrees to purchase Products from Nyxio. All purchases of Products from Nyxio
shall be made solely under the terms and conditions of sale set forth herein, or
as otherwise agreed.

 

2.  Products. The products manufactured, distributed or supplied by Nyxio that
are subject to this Agreement (the “Products”) are those referenced on Exhibit A
attached hereto. Nyxio may at any time and from time to time, in its sole
discretion and without notice to Distributor, before acceptance of an order from
Distributor, add, discontinue or limit production or delivery of any Product,
change the price of any Product, or modify the specifications, design or
construction of any Product, without liability and add new or additional models
or products to its existing line. Nyxio will endeavor to provide reasonable
notice of such changes and a revised copy of Exhibit A, provided, however, that
Exhibit A shall automatically and without further consent of Distributor be
deemed modified by any changes Nyxio may make as contemplated above.

 

3.  Distributor Duties. In addition to its other obligations under this
Agreement, Distributor shall do the following:

 

(a)    use its best endeavors to maximize sales of the Products;

 

(b)promote the Nyxio brand name;

 

(c)  ) use such media and advertising materials and methods, including but not
limited to, catalogs, trade and advertising and tradeshows, as have been
approved in writing by Nyxio prior to their use;

 

 

(d)employ suitably qualified and trained staff;

 

(e)  ) maintain an adequate sales network and such other staff as may be
required to promote and sell Products and ensure that customers are given proper
instructions and information concerning the purchase and use of the Products and
provide a proper after sales service for Products;

 

(f)  make no alteration, modification or addition to the Products and make no
representations nor give any warranty or guarantee or pledge Nyxio’s credit in
relation to the Products other than as agreed in writing by Nyxio;

 

(g)  at its own expense ensure that all regulations and requirements relating to
the promotion, distribution and resale of the Products are complied with;

 

(h)  provide sales reports to Nyxio in the form and frequency required by Nyxio,
including details of sales by model and resale prices of the Distributor and
such other information relating to the Distributor and the sale of the Products
as Nyxio may reasonably request to keep itself informed concerning demand for
the Products;

 

(i)   provide reports to Nyxio in the form required by Nyxio of the forecasted
sales for the following fiscal year;

 

(j)   follow strictly Nyxio’s instructions regarding safety and environmental
data with respect to storage, repair, handling or use of the products.

 

4. Nyxio’s Obligations, and Services Available Through Nyxio.

 

(a)  Nyxio shall provide upon Distributor’s request, at no cost to Distributor,
English printed matter in reasonable quantities, which include the Owner’s
Manual, brochures and photographs.

 

(b)  Nyxio will consider requests for its assistance on a case-by-case
submission for trade exhibitions and seminars, with the hours, nature, timing
and costs for such services to be negotiated in advance.

 

(c)  Nyxio will consider requests to provide technical, sales support and
training to Distributor on a case-by-case submission, with the hours, nature,
timing and cost for such services to be negotiated in advance.

 

5.  Purchase Orders. Upon the terms and subject to the conditions contained
herein, Distributor shall be entitled during the Term of this Agreement to issue
to Nyxio firm purchase orders (“Purchase Orders”) requesting the sale and
delivery of Products for its own account. All Purchase Orders submitted to Nyxio
by Distributor shall be subject to acceptance by Nyxio and shall not be binding
upon Nyxio until so accepted. Distributor agrees with Nyxio that any terms and
conditions in Distributor’s form of Purchase Order that are not consistent with
this Agreement shall be of no force or effect, whether Nyxio accepts the
Purchase Order in writing, by performance or otherwise, unless the parties agree
specifically in writing to vary the terms herein. Nyxio reserves the right to
reject any order for Products for any reason, including its evaluation in its
sole discretion of Distributor’s creditworthiness.

 

6. Price and Payment

 

(a)  Price. All prices shall be calculated FOB Distributor Dock, NJ, USA, unless
otherwise agreed between the Distributor and Nyxio. Nyxio shall sell Products to
Distributor hereunder at the prices set forth on Exhibit A to this Agreement.
Nyxio shall have the right to alter or amend its Product prices and any
discounts from time to time upon notice to Distributor, and such new prices
shall be deemed an amendment to Exhibit

A. All Product prices are exclusive of all Taxes (as defined below).

 

2

 



(b)  Payment. The purchase price for Products sold under this Agreement shall be
due and payable to Nyxio (Attn: Accounts Receivable) at its address herein in
full within 45 days of invoice and payable in US Dollars, unless otherwise
agreed in writing between the parties.

 

(c)  Taxes. Distributor shall be solely responsible for, and shall pay any and
all applicable sales, use, value added, excise or property taxes, and any and
all imposts(this is a tax levied on goods brought into a country from another
country), customs, duties, consular fees or charges related to importation or
exportation, including, without limitation, any tariffs, penalty duties,
antidumping duties, or countervailing duties and any interest or penalties in
connection with the foregoing (collectively “Taxes”). Distributor shall
indemnify and hold harmless Nyxio from any liability for such Taxes and other
charges imposed in connection therewith, with the intent that the invoiced price
for Products shall be paid in full net of all such Taxes or charges.

 

7.  Delivery and Risk. Title to and all risk of loss for the Products shall pass
from Nyxio to the Distributor on delivery of the Products at Distributors Dock,
NJ, USA, except as the parties may otherwise agree in writing signed by both
parties. Nyxio shall use reasonable efforts to meet delivery dates set forth in
a Purchase Order, if such dates are confirmed by Nyxio, but the parties
acknowledge and agree that quantities and any such delivery dates set forth in
any Purchase Order, confirmation or other correspondence are not guaranteed.

 

8.  Limited Warranty. Nyxio provides a limited warranty to the purchaser of
Products, and there is a separate limited warranty for each product sold by
Nyxio. Distributor agrees to pass through the Nyxio Limited Warranty to its
dealers and to cause its dealers to pass the Nyxio Limited Warranty through to
the end-users of the Products, where applicable. EXCEPT AS EXPRESSLY PROVIDED IN
THIS SECTION 10, NYXIO MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND,
NATURE OR DESCRIPTION, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY OR FITNESS OF ANY PRODUCT FOR ANY PARTICULAR
PURPOSE, AND HEREBY DISCLAIMS THE SAME.

 

9. Limitation of Liability.

 

(a)  IN NO EVENT SHALL THE LIABILITY OF NYXIO TO DISTRIBUTOR IN CONNECTION WITH
THE PRODUCTS, WHETHER ARISING IN CONTRACT, TORT OR UNDER ANY OTHER LEGAL THEORY
(INCLUDING STRICT LIABILITY), EXCEED THE AMOUNTS PAID BY DISTRIBUTOR TO NYXIO
DURING THE IMMEDIATELY PRECEDING SIX (6) MONTHS.

 

(b)  IN NO EVENT SHALL NYXIO BE LIABLE TO DISTRIBUTOR OR ANY OTHER PERSON,
WHETHER IN CONTRACT, TORT OR UNDER ANY OTHER LEGAL THEORY, FOR LOST PROFITS OR
REVENUES, LOSS OF USE OR SIMILAR ECONOMIC LOSS, FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR SIMILAR DAMAGES ARISING OUT OF OR IN CONNECTION
WITH THE SALE, DELIVERY, NON-DELIVERY, SERVICING, USE, CONDITION, OWNERSHIP,
POSSESSION, OPERATION, SELECTION, TRANSPORTATION, LOADING, UNLOADING,
MAINTENANCE OR RETURN OF A PRODUCT, OR FOR ANY CLAIM MADE AGAINST DISTRIBUTOR BY
ANY OTHER PARTY, EVEN IF NYXIO HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
CLAIM.

 

(c)  DISTRIBUTOR SHALL INSPECT ALL PRODUCTS AS SOON AS PRACTICABLE AFTER THE
DATE OF RECEIPT. ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, TO THE EXTENT
THAT ANY DEFECTS, SHORTAGES OR NONCONFORMITIES IN THE PRODUCTS ARE DISCOVERABLE
BY INSPECTION UPON RECEIPT OF THE PRODUCTS BY DISTRIBUTOR, ALL OBLIGATIONS OF
NYXIO TO DISTRIBUTOR WITH RESPECT TO SUCH DEFECTS, SHORTAGES OR NONCONFORMITIES
SHALL BE DEEMED TO BE SATISFIED, AND ALL PRODUCTS SHALL BE DEEMED TO BE FREE OF
SUCH DEFECTS, SHORTAGES OR NONCONFORMITIES, UNLESS DISTRIBUTOR NOTIFIES NYXIO OF
SUCH DEFECTS, SHORTAGES OR NONCONFORMITIES IN WRITING WITHIN THIRTY (30) DAYS
AFTER THE DATE OF RECEIPT.

 

(d)  NO ACTION, REGARDLESS OF FORM, ARISING OUT OF OR IN CONNECTION WITH THE
SALE OF PRODUCTS UNDER THIS AGREEMENT (OTHER THAN AN ACTION BY NYXIO FOR ANY
AMOUNT DUE TO NYXIO FROM DISTRIBUTOR UNDER SECTION 8 HEREOF OR OTHERWISE OR WITH
RESPECT TO DISTRIBUTOR’S OBLIGATIONS UNDER SECTIONS 14 AND 15 HEREOF) MAY BE
BROUGHT MORE THAN ONE (1) YEAR AFTER THE CAUSE OF ACTION HAS ARISEN.

 

3

 



10.  . Relationship of Parties. Distributor is not the agent or legal
representative of Nyxio for any purpose whatsoever. Distributor is not granted
any right or authority to assume or to create any obligation or responsibility,
express or implied, on behalf of or in the name of Nyxio, or to bind Nyxio in
any manner whatsoever.

 

11.  . Indemnification. Distributor hereby agrees to indemnify Nyxio against all
proceedings, claims, losses, costs (including professional fees), damages and
expenses which may be incurred or suffered by or threatened against Nyxio as a
result of any breach or alleged breach by the Distributor of any of the
provisions of this Agreement or any activities of the Distributor pursuant to
this Agreement.

 

12. License; Intellectual Property.

 

(a)  Products License. Nyxio hereby grants to Distributor a limited, non-
exclusive, non-assignable or transferable, revocable, right and license to
market and sell the Products subject to the provisions of this Agreement. As a
condition to the license granted herein, Distributor agrees not to challenge in
any manner whatsoever, the validity of any of Nyxio’s patents or other
Intellectual Property (as defined below), and any such challenge shall
constitute a material breach of the terms of this Agreement.

 

(b)  Trademarks and Copyrights. Distributor shall distribute the Products only
as branded with the Nyxio trademarks and copyrights as designated by Nyxio from
time to time. Accordingly, Nyxio grants Distributor during the Term a
non-exclusive, non-assignable, revocable, non-transferable right to use Nyxio’s
trademarks and copyrights in distributing the Products and any copyrighted
promotional materials, manuals or literature, subject to Distributor’s strict
compliance with the terms of Nyxio’s policies on the use of its trademarks and
copyrights, as in effect from time to time during the Term.

 

(c)  Limitations. Except for the rights expressly granted to Distributor in this
Agreement, nothing in this Agreement grants Distributor, by implication,
estoppel or otherwise, any right or license under any copyright, trademark,
logo, tradename, trade secret, patent right, moral right or any other industrial
or intellectual property or other proprietary right (“Intellectual Property”) of
Nyxio or associated with the Products. Without limiting the generality of the
foregoing, Distributor may not modify, disassemble, reverse-engineer or create
derivative products, enhancements or improvements (“Improvements”) based on any
Nyxio products including the Products, nor may Distributor, directly or
indirectly, use or allow others to use the Products or any other Nyxio products
or product information to develop products that compete with or are
substitutable for the Products or any other Nyxio products.

 

13. . Confidentiality.

 

(a)  Definitions. For purposes of this Agreement the term “Confidential
Information” shall mean information and compilations of information relating to
Nyxio’s business and Products known and made available only to Nyxio and such of
its authorized agents, employees, customers, representatives and other persons
as may be necessary for the same to be used, including, without limitation:
information relating to Nyxio’s customers; compilations and lists of Nyxio’s
customers; price and cost information with respect to the Products or other
products of Nyxio; technical information, formulas, data, designs,
specifications and know-how (whether or not patented or patentable) relating to
the design, development or manufacture of the Products or any other Nyxio
product. Such information and compilations of information shall be contractually
subject to protection pursuant to the provisions of this Agreement without
regard to whether such information would otherwise be regarded or legally
considered “confidential” and without regard to whether such information
constitutes a trade secret and is also protectable at law or in equity as a
trade secret.

 

(b)  Covenant Against Disclosure or Use of Confidential Information. Distributor
agrees that it will not, and will not permit any of its employees, agents, or
affiliates (or any of their respective employees or agents) to, during this
agreement and for five years thereafter use or disclose to any third person any
Confidential Information obtained by Distributor (or any of its employees or
affiliates); provided, however, that Distributor may make disclosures required
by a valid order or subpoena issued by a court or administrative agency of
competent jurisdiction. In such event, Distributor shall promptly notify Nyxio
of such order or subpoena to provide Nyxio an opportunity to protect its
interests.

 

4

 



(c)  Exceptions. Notwithstanding the provisions of Section 15(b) above, the
following shall not be considered Confidential Information:

 

(i)   any information which was known to Distributor prior to the disclosure to
it of any portion of the Confidential Information, as evidenced by prior
existing records of Distributor;

 

(ii)   any information which was generally known in the trade prior to the
disclosure of any portion of the Confidential Information to Distributor, as
evidenced by documents of general circulation published prior to such
disclosure;

 

(iii)   any information which becomes generally known in the trade, as evidenced
by documents of general circulation, through no fault of Distributor; or

 

(iv)   any information which is disclosed to Distributor without restriction by
a third party who has a legal right to make such disclosure and who has not
received such information, either directly or indirectly, from Nyxio.

 

(d)  Survival; Interpretation. The provisions of strict confidence, secrecy and
non-use set forth in this Section 15 shall survive the expiration or termination
(for any reason) of this Agreement.

 

14. Termination.

 

(a)  Termination Rights. Either party may terminate this Agreement at any time,
for any reason, by giving not less than thirty (30) days prior written notice to
the other party. In addition, Nyxio may terminate this Agreement immediately (or
immediately following the expiration of the time periods set forth below), and
without any liability to Distributor, upon the occurrence of any one or more of
the following events:

 

(i)   The failure by Distributor to pay the purchase price for any Products in
accordance with this Agreement, which failure remains uncured for a period of
fifteen (15) days following the due date thereof;

 

(ii)   The breach by Distributor of any term or provision of this Agreement,
which breach is not cured within thirty (30) days following Distributor’s
receipt of notice from Nyxio of such breach;

 

(iii)   Any attempt by Distributor to assign or otherwise transfer to any other
person or entity, all or any part of its rights under this Agreement or to
delegate all or any part of its obligations under this Agreement without the
prior written consent of Nyxio;

 

(iv)   The insolvency of Distributor or any action causing Distributor to avail
itself of laws for the protection of debtors including, without limitation, the
appointment of a receiver or the like, a complete or partial moratorium on the
payment of debt, a petition in bankruptcy or the like filed by or against
Distributor, or an assignment of all or any substantial portion of the assets of
Distributor for the benefit of its creditors; or

 

(v)  In the event there is a change in the control or management of Distributor
which is unacceptable to Nyxio, or Distributor ceases to function as a going
concern, or ceases to conduct its operation in the normal course of business as
a Distributor.

 

(b)  Distributor Termination Rights. Distributor shall have the right to
terminate this Agreement in the event of a material breach by Nyxio of this
Agreement, which breach is not cured within thirty (30) days following Nyxio’s
receipt of written notice from Distributor of such breach.

 

(c)  Effect of Termination. Distributor agrees that on expiration or termination
of this Agreement (with or without cause) Nyxio shall not be liable for any
termination compensation whatsoever whether based on goodwill established or
investments made by Distributor or otherwise. Upon expiration or termination of
this Agreement for any reason (i) all orders received from Distributor but not
shipped by Nyxio prior to the date of termination may be shipped by Nyxio or
canceled, at Nyxio’s option, and Distributor agrees to accept shipment of and
make payment for any such orders shipped by Nyxio; and (ii) Nyxio shall have the
right (but not the obligation), in Nyxio’s sole discretion, upon ten (10) days
prior written notice to Distributor, to repurchase all or any Products in the
possession or control of Distributor at the time of such notice at the purchase
prices paid therefore by Distributor.

 

5

 



(d)  Return of Confidential Information. Upon termination of this Agreement,
each party agrees upon request to promptly return to the other all documents,
records, papers, materials and other tangible property which is the other
party’s Confidential Information.

 

(e)  Survival. Payment of all outstanding amounts shall be settled in full upon
notice of termination. Termination of this Agreement shall be without prejudice
to the accrued rights and remedies of the parties under this Agreement, and the
obligations. The undertakings of the parties contained in Sections 7, 9, 10, 12,
13(c), 14, this Section 16, and Sections 18 through 23 shall remain in force in
accordance with their terms notwithstanding such termination.

 

15.  Force Majeure. Neither party shall be liable to the other nor be deemed to
be in default of this Agreement as a result of any delay or failure in
performing its obligations under this Agreement as a result of any delay or
failure in performing its obligations under this Agreement to the extent that
any such delay or failure arises from causes beyond the control of that Party
including, but not limited to, acts of God, acts or regulations of any
governmental or supranational authority, war or national emergency, accident,
fire, riot, strikes, lock-outs and industrial disputes.

 

16.  Waiver. No failure on the part of Nyxio to exercise, and no delay by Nyxio
in exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or remedy
by Nyxio preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. No express waiver or assent by Nyxio to any breach
of or default in any term or condition of this Agreement shall constitute a
waiver of or an assent to any succeeding breach of or default in the same or any
other term or condition hereof.

 

17.  . Notice. Any notice or notification that the parties shall give in
connection with this Agreement, shall be in writing and must be addressed to the
corresponding party at its address given below or to the facsimile number below
(or to such other address or facsimile number as either party may from time to
time duly notify the other):

 

Nyxio Technologies Inc.

2156 NE Broadway St.

Portland, OR, 97232

Attn: President

Fax Number: 503-954-2780

 



18.  Governing Law. All matters relating to the interpretation and effect of the
terms of this Agreement or any amendments thereto shall be governed by the laws
of the State of Oregon, United States of America. The parties agree to waive
personal jurisdiction and venue in any dispute relating to the enforcement of
this Agreement and agree that any dispute between Nyxio and Distributor shall be
exclusively resolved in the Courts of Multnomah County, Oregon. The parties
acknowledge and agree that the Products sold hereunder and this Agreement are
not subject to any provision of the United Nations Convention on the
International Sale of Goods.

 

19.  . Headings. The headings describing the contents of particular Sections are
inserted only for convenience and shall not be construed as a part of this
Agreement or as a limitation on or enlargement of the scope of any of the terms
or provisions of this Agreement.

 

20.  Severability. All rights and restrictions contained herein may be exercised
and shall be applicable and binding only to the extent that they do not violate
any applicable laws and are intended to be limited to the extent necessary so
that they will not render this Agreement illegal, invalid or unenforceable. If
any term of this Agreement shall be held to be illegal, invalid or unenforceable
by a court of competent jurisdiction, it is the intention of the parties that
the remaining terms hereof shall constitute their agreement with respect to the
subject matter hereof, and all such remaining terms shall remain in full force
and effect.

6

 



 

21. . Entire Agreement. This Agreement, which includes its exhibits, supersedes
all priord iscussions and agreements between the parties with respect to the
subject matter hereof, and this Agreement contains the sole and entire agreement
between the parties with respect to the matters covered hereby. By way of
illustration and not by way of limitation, all Purchase Orders submitted by
Distributor hereunder shall be deemed to incorporate without exception all of
the terms of this Agreement notwithstanding any order form containing additional
or contrary terms and conditions, unless Nyxio shall expressly advise
Distributor to the contrary in writing apart from the provisions of such order
form, and no acknowledgment by Nyxio of or reference by Nyxio to or performance
by Nyxio under any such order form shall be deemed to be an acceptance by Nyxio
of any such additional or contrary terms or conditions. This Agreement may not
be modified or amended except by an instrument in writing signed by the parties
or their duly authorized representatives, except that Exhibit A may be amended
from time to time as specifically provided for in this Agreement without
Distributor’s written authorization.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal as of the day and year first above written.

 

Nyxio:

 

NYXIO TECHNOLOGIES, INC.

 

By: /s/ Giorgio Johnson





Name:

Title:

 

Distributor:

 

HARCO INDUSTRIES, INC.

 



By: /s/ Harco Industries, Inc.



 

 

******************* Exhibit A Products and Price



7

 

